Citation Nr: 0423881	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-06 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. § Chapter 35.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1940 to 
June 1964.  He died in November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating determination 
of the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died in November 1991.

2.  The death certificate listed the immediate cause of death 
as pneumonia, organism unknown.  Other significant conditions 
contributing to death listed were severe emphysema and 
congestive heart failure.  

3.  At the time of the veteran's death, service connection 
was in effect for macular degeneration of the right eye and 
welding injury residuals of both eyes, rated as 10 percent 
disabling, and a severe laceration wound of the left lower 
leg, shrapnel wound with skin grafting of the left thigh to 
the left lower leg, rated as noncompensable. 

4.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).

2.  The claim for dependent's educational assistance under 38 
U.S.C.A., Chapter 35 lacks legal entitlement under the law 
providing for educational assistance pursuant to 38 U.S.C.A., 
Chapter 35.  38 U.S.C.A. § 3501 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the February 
2000 rating determination, the March 2000 SOC, and the 
February 2004 SSOC informed the appellant of the information 
and evidence needed to substantiate this claim.  In March 
2001, the Board remanded this matter for additional 
development.  In the body portion of its remand, the Board 
notified the appellant of the VCAA of 2000.  In a June 2003 
letter, the Board notified the appellant of what had been 
done, what it needed, what she should do, and who to contact 
if she had any questions.  In a January 2004 letter, the RO 
informed the appellant why it was writing, where she should 
send information, how soon it should be sent, and where to 
contact VA.  It also informed the appellant of the status of 
her claim and how she could help.  It notified the appellant 
what had been received, what VA was responsible for 
obtaining, what VA would make reasonable efforts to obtain, 
what VA had done, how the appellant could help VA, what the 
evidence had to show to support her claim, and how VA would 
help her obtain evidence. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004) (Pelegrini II replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits. 

In the present case, the original request for benefits was 
received in December 1999.  Thereafter, the issues were 
addressed in a February 2000 rating determination.  Only 
after that rating action was promulgated did VA, in June 2003 
and January 2004 letters, provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence would be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertained to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the appellant 
in the June 2003 and January 2004 letters was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If the disorder is cardiovascular disease, to include 
hypertension, service connection may be granted if manifested 
to a compensable degree within the presumptive time period.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2003).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2003).

The death certificate shows that the veteran died in November 
1991.  According to the death certificate, the immediate 
cause of death was pneumonia, organism unknown.  Other 
significant conditions contributing to death listed were 
severe emphysema and congestive heart failure. 

At the time of the veteran's death, service connection was in 
effect for macular degeneration of the right eye and welding 
injury residuals of both eyes, rated as 10 percent disabling, 
and a severe laceration wound of the left lower leg, shrapnel 
wound with skin grafting of the left thigh to the left lower 
leg, rated as noncompensable.

Service medical records show that the veteran had a chest 
cold in October 1942.  However, his lungs and cardiovascular 
system were normal at nine military examinations from April 
1940 to December 1953.  In October 1954, the veteran was 
struck in the eye by flux from a welding machine and was 
treated for ulcer of the cornea and acute infectious 
conjunctivitis.  In October 1956, the veteran was diagnosed 
with chemical conjunctivitis from welding.  In November 1957, 
the veteran reported hemoptysis and coughing blood for three 
days. A diagnosis of possible lung pathology and Eustachian 
tube blockage was rendered at that time.  In December 1957, 
hemoptysis was still present and a diagnosis of probable 
bronchiectasis was rendered at that time.  

In January 1958, the veteran was hospitalized for four days 
to treat bronchiectasis of unknown cause.  In January 1959, 
the veteran was found to have a common cold.  At the time of 
a June 1959 examination, the veteran's lungs and heart were 
found to be normal.  He reported having nonspecific chest 
pain at that time.  In October of an unspecified year, the 
veteran was treated for unknown heart problems, which had not 
been considered serious even one month earlier. 

In March 1961, the veteran complained of pericardial chest 
pain, with a diagnosis of possible early viral respiratory 
infection being rendered at that time.  In October 1961, the 
veteran reported coughing up blood when exposed to paint 
fumes.  At the time of a March 1963 examination, the 
veteran's lungs and heart were noted to be normal.  In 
November 1963, the veteran had an unspecific type of flu.  
His lungs and heart were again found to be normal at the time 
of a March 1964 examination. 

In April 1964, the veteran reported left chest pain.  He was 
hospitalized for four days for observation for suspected 
cardiac disease. An electrocardiograph revealed that 
cardiovascular sinus rhythm had no murmurs or clinical 
megaly.  No disease was found, and chest x-rays were normal.  
The veteran's lungs and heart were deemed normal at the time 
of a March 1965 examination. 

At a December 1976 VA examination, the veteran had no 
respiratory symptoms, and his lungs were clear.  His heart 
had a regular sinus rhythm, and there was no ankle edema or 
history of hypertension.

VA chest x-rays and hospitalization reports from April 1979 
to May 1987 include diagnoses of angina, atherosclerotic 
vascular disease, atrial fibrillation, atypical chest pain, 
chronic obstructive pulmonary disease, hemoptysis secondary 
to diffuse bronchitis, hypertension, ischemic heart disease, 
organic heart disease, probable right basilar pneumonia, and 
tuberculosis, and document a history of aspiration pneumonia, 
chronic alcoholism, congestive heart failure, myocardial 
infarction, occasional dysphagia with small mucous cyst, and 
a 60-year history of smoking. 

The October 1991 private hospital report documents that when 
the veteran was taken to the emergency room for complaints of 
dyspnea and immediately admitted, he was status post 
pacemaker implant.  When the veteran died five weeks later, 
the final diagnoses included angina, atrial fibrillation, 
chronic obstructive pulmonary disease, congestive heart 
failure secondary to atherosclerotic heart disease, 
hypertensive cardiovascular disease, pneumonia, tricuspid 
valve regurgitation, and left ventricular hypertrophy 
resulting from years of essential hypertension.  The official 
November 1991 death certificate stated that the immediate 
cause of death was pneumonia and that other significant 
conditions contributing to death were severe emphysema and 
congestive heart failure.

At the time of her September 2000 hearing before the 
undersigned Law Judge, the appellant testified that she had 
married the veteran in 1975 and that he was having problems 
breathing at that time.  She noted that he sought treatment 
at various VA and private facilities.  The appellant 
indicated that the veteran told her that he swallowed welding 
particles when performing his duties as a welder.  She 
reported that the veteran's relatives had told her that he 
had had lung problems for many years.  She indicated that it 
was her belief that the injuries that the veteran sustained 
while welding had a general debilitating effect on him.  She 
also noted that the veteran had probably been exposed to 
asbestos while welding.  

In March 2001, the Board remanded this matter for additional 
development.  

In March 2002, the claims folder was reviewed by a VA 
examiner.  The examiner indicated that he had reviewed the 
entire claims folder.  He noted that the veteran died in 
October 1991, with the cause of death being listed as 
"pneumonia, organism unknown", with listed significant 
contribution from severe emphysema and congestive heart 
failure.  The veteran was noted to be 77 at the time of his 
death.  He observed that it was the appellant's belief that 
the veteran's fatal pneumonia was caused by or materially 
exacerbated by his military duties involving welding.  He 
noted that the veteran's occupation was listed as a 
construction laborer.  

It was the examiner's opinion that there was no nexus between 
the veteran's cause of death and his military service.  The 
examiner noted that the veteran left the military in June 
1964 and lived longer than 27 years after his discharge from 
the military.  He apparently worked in construction, as a 
laborer much of the time.  He stated that while the veteran's 
wife gave testimony regarding her husband's lung problem 
after service, no evidence of treatment for lung disorders in 
service was noted on review of the records.  He further 
observed that roughly twenty years passed before any evidence 
of any complaints of lung problems were voiced.  

It was noted that the veteran had been diagnosed with chronic 
alcohol abuse/alcoholism and alcohol based nutritional 
deficiency.  The examiner reported that it was not known 
whether the veteran smoked tobacco products.  He stated that 
he had reviewed medical literature and that the only 
significant findings in welders was an increased risk of 
mesothelioma, reportedly due to asbestos exposure.  

The examiner noted that the veteran had had rather poor 
health for his last 5 or 6 years.  He further observed that 
pneumonia had been termed "the friend of the elderly" 
primarily because it killed rather quickly and painlessly.  
He stated that with all the other likely reasons for the 
veteran's fatal pneumonia, it was extremely unlikely that any 
condition related to military service would not have been 
manifest to a point requiring treatment for more than 20 
years following discharge.  Therefore, there was no plausible 
nexus between the veteran's death and his military history.  

In November 2003, the Board again remanded this matter for 
additional development, to include expansion on the previous 
VA examiner's opinion. 

In its remand, the Board requested that the RO obtain an 
addendum medical opinion from the VA physician who provided 
the May 2002 VA medical opinion. 

The VA physician was asked to specifically state whether he 
had the opportunity to review the entire claims file, 
including service medical records for the 18 years prior to 
1958 (2 gold envelopes and 1 beige envelope marked with 
red/white tabs) and the veteran's past medical history in a 
November 1983 VA hospital report (marked with yellow tab & 
pink paper clips), and to provide an addendum medical opinion 
as to:

(i) whether it was as likely as not that nicotine dependence 
was incurred in service from April 1940 to June 1964, and if 
it was, whether it was as likely as not that pneumonia, 
emphysema, and/or congestive heart failure at the veteran's 
death in November 1991 resulted from nicotine dependence;

(ii) whether it was as likely as not that pneumonia, 
emphysema, and/or congestive heart failure at the veteran's 
death in November 1991 resulted from positive tuberculosis 
tests from 1953 to 1983, suspected cardiac disease in April 
1964, in-service exposure to asbestos or welding toxins, or 
any other event in service from April 1940 to June 1964; and

(iii) whether it was as likely as not that pneumonia, 
emphysema, and/or congestive heart failure at the veteran's 
death in November 1991 resulted from complications during 
surgery to treat a service-connected bilateral eye 
disability.

In January 2004, the requested examination report was 
prepared.  The examiner indicated that he had again reviewed 
the veteran's C-file, including the three tagged volumes of 
service medical records.  He further reported that he had 
reviewed the document signed by M. F., M.D.  The latter 
provided evidence of the veteran's smoking history.  

The examiner noted that the veteran served in the military 
from 1940 to 1964.  He observed that during his career, the 
veteran worked in a number of capacities including working as 
a supply sergeant, a welder, and a carpenter.  He noted that 
there was no suspected cardiac disease found on separation 
examination in March 1964.   The examiner further indicated 
that following discharge, the veteran reportedly worked as a 
laborer.  He observed that the veteran died in 1991 with the 
cause of death listed on the death certificate being 
pneumonia, organism unknown.  

The examiner stated that there was no documentation found on 
review of the C-file to demonstrate that the veteran was ever 
told that he had a tobacco dependence problem or that he was 
told by a clinician to quit smoking because of health issues.  
The examiner also noted that he found no evidence that the 
veteran attempted to quit smoking but failed.  He indicated 
that these items would be mandatory for a finding of nicotine 
dependence.  Thus, no documentary evidence supporting the 
notion that the veteran was addicted to nicotine was found.  
As there was no evidence of nicotine dependence, the question 
of whether nicotine dependence contributed to pneumonia, 
emphysema, or congestive heart failure was moot.  

The examiner further indicated that it was far less likely 
than not that any inservice event was causally related to or 
in any way responsible for the veteran's terminal pneumonia, 
including welding activities or any other exposure (no 
documentation of any toxic exposures was found).  The 
examiner noted that the veteran's reported tuberculosis test 
positivity only documented an inactive case of tuberculosis.  
There was no evidence of tuberculosis treatment found.  The 
examiner stated that it was inconceivable that the positive 
test caused any pneumonia, emphysema, or congestive heart 
failure.  He noted that tuberculosis for most people was an 
inactive disease with no or few clinical manifestations of 
illness.  He observed that for those individuals with active 
tubercular disease, the disease process would kill the person 
through respiratory collapse if the disease was not halted 
through the use of antibiotics.  He stated that it was 
entirely unlikely that the positive test had any causal 
relationship to subsequent pneumonia, emphysema, or 
congestive heart failure.  

The examiner further noted that there was no evidence 
whatsoever suggesting that the veteran's pneumonia, 
emphysema, and/or congestive heart failure resulted from 
complications during surgery to treat a service-connected 
bilateral eye disability.  He indicated that this was rank 
speculation.  

The examiner also observed that in 1963, the veteran was 
about 49 years old.  There was almost no other mention of 
cardiac symptoms until he was almost 70.  Therefore, it was 
extremely unlikely that the veteran sustained any myocardial 
disease while on active duty or the presumptive period 
following discharge.  

The examiner indicated that he was accepting that the veteran 
was considered to have a permanent disability due to chronic 
conjunctivitis from welding while on active duty but noted 
that he was unclear on the rationale for the nexus between 
the inservice conjunctivitis and the service-connected 
disability (which appeared to be due to cataractous lenses, 
which were not thought to be in any way causally or 
developmentally related to his inservice conjunctivitis).  He 
further noted that while the veteran appeared to have 
undergone some type of eye surgery, he could not determine 
when this had taken place.  He stated that to assert that the 
eye surgery somehow caused pneumonia, emphysema, or heart 
failure was an absurd contention.  

The examiner indicated that it was far less likely than not 
that the veteran's military service in any way contributed to 
his death from pneumonia.  He further stated that it was not 
possible to document nicotine dependence.  He also noted that 
it was far less likely than not that the veteran's pneumonia, 
emphysema, and/or congestive heart failure resulted from 
positive TB tests, cardiac disease in April 1964, or 
inservice exposure to welding toxins or asbestos, or any 
other event between 1940 and 1964.  He further stated it was 
far less likely that the veteran's pneumonia, emphysema, 
and/or congestive heart failure resulted from complications 
from surgery for service-connected bilateral eye disability.  

The examiner indicated that the veteran's multitude of health 
problems stemmed from his abusive use of tobacco.  This is 
what caused his heart condition, lung condition, and set the 
stage for his pneumonia.  He noted that it was impossible to 
document from the record that the veteran was addicted to 
nicotine.  He stated that it was not possible to uncover 
evidence that the veteran met the DSM IV criteria for 
nicotine dependence.  

He further noted that since the veteran did not die from or 
with active tuberculosis, it was quite safe and accurate to 
state that it was far less likely that the veteran's chronic 
health problems were related in any causal way to his 
positive tuberculosis test.  

Service connection is not warranted for the cause of the 
veteran's death.  

The only evidence contained in the claims file which supports 
the appellant's contention that the veteran's cause of death 
is related to his period of service are her own contentions, 
which were made in various written correspondences and 
through her testimony.  The Board does not doubt the 
sincerity of the appellant's belief in this claimed causal 
connection.  However, as the appellant has not been shown to 
be a medical expert, she is not qualified to express an 
opinion regarding any medical causation which led to the 
veteran's death.  As it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the appellant's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Moreover, the January 2004 VA examiner, following a thorough 
review of the veteran's C-file, indicated that it was far 
less likely than not that the veteran's military service in 
any way contributed to his death from pneumonia.  He further 
stated that it was not possible to document nicotine 
dependence and noted that it was far less likely than not 
that the veteran's pneumonia, emphysema, and/or congestive 
heart failure resulted from positive TB tests, cardiac 
disease in April 1964, or inservice exposure to welding 
toxins or asbestos, or any other event between 1940 and 1964.  
He further stated it was far less likely that the veteran's 
pneumonia, emphysema, and/or congestive heart failure 
resulted from complications from surgery for service-
connected bilateral eye disability.  

The Board is giving more probative weight to the VA 
examiner's opinion as it was based upon a thorough review of 
the veteran's claims folder and he provided specific reasons 
for his conclusions.  

Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


Chapter 35

Regarding the claim for educational benefits under Title 38, 
Chapter 35, it is noted that the surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service 
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a) (2003).  In this case, the veteran did not have a 
permanent total service-connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for survivors' and dependents' 
educational assistance under Title 38, Chapter 35, and there 
is no legal entitlement to the benefit. See Sabonis, 6 Vet. 
App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Eligibility for Chapter 35 Dependents' Education Assistance 
benefits is denied.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



